George, J.
(After stating the foregoing facts.) In Trustees of the Academy of Richmond County v. Augusta, 90 Ga. 634 (17 S. E. 61, 20 L. R. A. 151), it was held that dioses in action in the hands of trustees were taxable to the trustees at the domicile of the trustees; and that where one of the trustees resided within and two resided without the limits of a municipal corporation, the pro rata share of the trustee residing within the limits of the corporation was taxable by the municipality. When this case was before this court (City of Blakely v. Hilton, 150 Ga. 27, 102 S. E. 340), it was ruled that the personal estate of a deceased person, in the hands of his personal representative for administration, was taxable to the personal representative at the place where *753the deceased last dwelt, if a resident-of the State. In the opinion a distinction between an ordinary executor and a trustee was pointed out. By reference to the will of E. Hilton, set out in the statement of facts, it will be noted that in each instance the bequest or devise is directly to the beneficiary. In a certain sense the executors are of course trustees, but such trust duties as are imposed upon the executors become and are made a function of the office of the executors as such. There is in the will no clearly indicated intention of the testator to end the duties of the executors at any point of time and to require them thereafter to constitute and set up one or more trusts to be held and managed as such for the interest of the beneficiaries. We are of the opinion that the court correctly construed the will. Under the admitted facts the verdict for the plaintiffs was properly directed.

Judgment affirmed.


All the Justices concur.